
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing sympathy for and solidarity with
		  the people of the Russian Federation following the bombing of the Nevsky
		  Express.
	
	
		Whereas on the night of November 27, 2009, a bomb exploded
			 on the railroad tracks derailing the Nevsky Express, a passenger train
			 traveling from Moscow to St. Petersburg, Russia;
		Whereas more than 25 people were killed and scores more
			 wounded in this terrorist attack;
		Whereas the attack on the Nevsky Express was the worst
			 terrorist attack in Russia in years, outside the volatile North
			 Caucasus;
		Whereas such acts of violence against civilian targets are
			 clearly intended to spread fear across all levels of society and thus injure,
			 at least psychologically, a far greater number of people than those physically
			 present at the scene of the attack; and
		Whereas the United States and many other nations have also
			 experienced such acts of terrorism: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses sympathy for and solidarity with
			 the people of the Russian Federation following the bombing of the Nevsky
			 Express;
			(2)condemns all acts
			 of terrorism wherever they may occur and against whomever they may be directed;
			 and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to the
			 Ambassador of the Russian Federation to the United States.
			
